Case 0:21-cv-60775-WPD Document 1 Entered on FLSD Docket 04/09/2021 Page 1 of 11




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA
                        FT. LAUDERDALE DIVISION

   NICOLE JOHNSON, on behalf
   of herself and those similarly
   situated,

         Plaintiff,                             CASE NO.:

   vs.

   GONZO MARKETING SERVICES,
   LLC d/b/a GMS CONNECT
   a Florida Limited Liability
   Company,

         Defendant.
                                    /

                COMPLAINT & DEMAND FOR JURY TRIAL
                         (Collective Action)

         COMES NOW the Plaintiff, NICOLE JOHNSON (“Plaintiff”), on behalf

  of herself and those similarly situated, by and through the undersigned counsel,

  and hereby files this Complaint against the Defendant, GONZO MARKETING

  SERVICES, LLC d/b/a GMS CONNECT (“Defendant”), a Florida Limited

  Liability Company, for unpaid overtime compensation and other relief under

  the Fair Labor Standards Act, as amended, 29 U.S.C. § 216(b) (the “FLSA”),

  and alleges as follows:
Case 0:21-cv-60775-WPD Document 1 Entered on FLSD Docket 04/09/2021 Page 2 of 11




                                 INTRODUCTION

        1.     This is an action by the Plaintiff, on behalf of herself and others

  similarly situated, against her employer for unpaid overtime wages pursuant to

  the Fair Labor Standards Act (“FLSA”). Plaintiff seeks damages, reasonable

  attorney’s fees, and other relief under the Fair Labor Standards Act, as

  amended, 29 U.S.C. § 216(b) (the “FLSA”).

                                 JURISDICTION

        2.     This action arises under the Fair Labor Standards Act, 29 U.S.C.

  §210, et. seq. Jurisdiction is proper in this court pursuant 29 U.S.C. § 216.

                                      VENUE

        3.     The venue of this Court over this controversy is proper based upon

  the Defendant’s principal place of business being located within this District and

  Division, specifically, Ft. Lauderdale, Broward County, Florida.

                                     PARTIES

        4.     Plaintiff and those similarly situated worked as Customer Service

  Representatives for Defendant in Florida.

        5.     Plaintiff has been employed with Defendant since approximately

  July 2020.

        6.     Upon information and belief, Defendant, GONZO MARKETING

  SERVICES, LLC d/b/a GMS CONNECT, provides customer contact services to

  health plans, insurance companies and other commercial entities.


                                          2
Case 0:21-cv-60775-WPD Document 1 Entered on FLSD Docket 04/09/2021 Page 3 of 11




        7.    Defendant’s principal place of business is located in Ft.

  Lauderdale, Broward County, Florida.

                      FLSA ENTERPRISE COVERAGE

        8.    At all material times (2018-2021), Defendant was an enterprise

  subject to the FLSA’s provision on overtime wages.

        9.    At all times material hereto, Defendant was and is an enterprise

  covered by the FLSA pursuant to 29 U.S.C. § 203(s)(1)(A).

        10.   At all material times, Defendant was an enterprise engaged in

  commerce or in the production of goods for commerce, in that said enterprise

  had at least two employees engaged in commerce or in the production of goods

  for commerce, or employees handling, selling, or otherwise working on goods

  or materials that have been moved in or produced for commerce by any person

  (i.e., alarm parts, surveillance equipment, uniforms, telephones and/or other

  mobile devices).

        11.   Defendant’s employees utilized and/or transported goods which

  engaged in interstate commerce, handling or otherwise working with materials

  that have been moved in or produced for interstate commerce (i.e., alarm parts,

  surveillance equipment, uniforms, computers, telephones and/or other mobile

  devices).

        12.   At all times material hereto, Plaintiff was an “employee” of

  Defendant within the meaning of FLSA.


                                         3
Case 0:21-cv-60775-WPD Document 1 Entered on FLSD Docket 04/09/2021 Page 4 of 11




          13.   At all times material hereto, Defendant was and continues to be

  an “employer” within the meaning of the FLSA.

          14.   Based upon information and belief, the annual gross revenue of

  Defendant was in excess of $500,000.00 per annum during the relevant time

  period.

                             FACTUAL ALLEGATIONS

          15.   Plaintiff was hired in July 2020 and continues to work as a

  Customer Service Representative for the Defendant in the state of Florida.

          16.   As a Customer Service Representative, Plaintiff’s job duties

  include but are not limited to, interacting with customers to provide

  information about an entity’s products and services.

          17.   Plaintiff is paid at a rate of $13.00 per hour.

          18.   Plaintiff is a full-time employee.

          19.   Plaintiff is an “employee” of Defendant within the meaning of FLSA.

          20.   Throughout her employment with Defendant, Plaintiff worked in

  excess of forty (40) hours per work week during one or more work weeks.

          21.   Plaintiff worked an average of ten (10) hours over 40 hours per

  week.

          22.   Defendant knew or should have known of Plaintiff’s schedule and

  hours worked each week.




                                            4
Case 0:21-cv-60775-WPD Document 1 Entered on FLSD Docket 04/09/2021 Page 5 of 11




        23.   Plaintiff is eligible to be paid overtime pay at time and one half her

  regular rate of pay.

        24.   Plaintiff has not been compensated at time-and-one-half for all

  hours worked in excess of forty (40) hours in a workweek.

        25.   Due to this pay policy or practice by the Defendant, Plaintiff was not

  properly paid overtime compensation for overtime hours worked.

        26.   Upon information and belief, the records, to the extent any exist,

  concerning the number of hours worked and amounts paid to Plaintiff are in the

  possession and custody of the Defendant.

        27.   Defendant’s failure and/or refusal to properly compensate Plaintiff

  at the rates and amounts required by the FLSA were willful.

        28.   Plaintiff complained to Defendant regarding how she was paid.

        29.   Defendant did not investigate Plaintiff’s claims.

        30.   Because Defendant refused to correct the manner in which Plaintiff

  is paid, Plaintiff is owed overtime pay for all hours worked over 40 hours per

  week for the past three (3) years.

                    COLLECTIVE ACTION ALLEGATIONS

        31.   Defendant employs other Customer Service Representatives as

  part of its business operations.




                                          5
Case 0:21-cv-60775-WPD Document 1 Entered on FLSD Docket 04/09/2021 Page 6 of 11




        32.    Security Officers perform similar job duties as Plaintiff in that

  they interacted with customers to provide information about an entity’s

  products and services.

        33.    Upon information and belief, Defendant also paid class members

  an hourly rate.

        34.    Upon information and belief, Customer Service Representatives

  were full-time employees.

        35.    Customer Service Representatives were treated equally by

  Defendant.

        36.    Defendant’s Customer Service Representatives are the putative

  class members for this potential collective action

        37.    Plaintiff and those similarly situated worked in excess of forty (40)

  hours per work week during one or more work weeks.

        38.    The class members worked a similar amount of average overtime

  hours as Plaintiff

        39.    Further, Plaintiff and the class members were subjected to the

  same pay provisions in that they were subject to working without receiving

  proper compensation in the form overtime pay.

        40.    Defendant’s common policy violations have caused Plaintiff and

  the class members to receive less than time-and-one-half for all hours worked

  in excess of forty (40) hours in a workweek.


                                          6
Case 0:21-cv-60775-WPD Document 1 Entered on FLSD Docket 04/09/2021 Page 7 of 11




        41.   Thus, the class members are similar with regard to their wages for

  the same reasons as Plaintiff.

        42.   Plaintiff and all class members worked in the State of Florida.

        43.   Plaintiff and all class members in the State of Florida were not

  guaranteed time-and-one-half for all hours worked in excess of forty (40) hours

  in a workweek.

        44.   During the relevant period, Defendant violated the FLSA, by

  improperly paying Plaintiff and the class members.

        45.   As to the FLSA claims, Plaintiff seeks conditional certification

  under 29 U.S.C. §216(b):

              All Customer Service Representatives who worked
              for Defendant within Florida during the last three (3)
              years preceding this lawsuit who were not paid time-
              and-one-half for all hours worked in excess of forty
              (40) hours in a workweek.

        46.   Plaintiff knows of no difficulty that will be encountered in the

  management of this litigation that would preclude its continued maintenance.

         COUNT I - RECOVERY OF OVERTIME COMPENSATION

        47.   Plaintiff re-alleges and incorporates paragraphs 1-46 as if fully set

  forth herein.

        48.   Plaintiff and those similarly situated regularly worked in excess of

  forty (40) hours per week.




                                         7
Case 0:21-cv-60775-WPD Document 1 Entered on FLSD Docket 04/09/2021 Page 8 of 11




         49.   Plaintiff   and   those   similarly   situated   were   not   properly

  compensated at the statutory rate of one and one-half times their regular rate of

  pay for the hours worked in excess of forty (40) hours each workweek.

         50.   Plaintiff and those similarly situated were and are entitled to be

  paid at the statutory rate of overtime calculation for those hours worked in excess

  of forty (40) hours.

         51.   At all times material hereto, Defendant failed, and continues to fail,

  to maintain proper time records as mandated by the FLSA.

         52.   Defendant’s actions were willful and/or showed reckless disregard

  for the provisions of the FLSA as evidenced by its failure to compensate Plaintiff

  and those similarly situated for overtime for all hours worked in excess of forty

  (40) hours per weeks when they knew, or should have known, such was, and is

  due.

         53.   Defendant failed to properly disclose or apprise Plaintiff and those

  similarly situated of their rights under the FLSA.

         54.   Due to the intentional, willful, and unlawful acts of Defendant,

  Plaintiff and those similarly situated suffered and continues to suffer damages

  and lost compensation for time worked over forty (40) hours per week, plus

  liquidated damages.

         55.   Plaintiff and those similarly situated are entitled to an award of

  reasonable attorney’s fees and costs pursuant to 29 U.S.C. §216(b).


                                           8
Case 0:21-cv-60775-WPD Document 1 Entered on FLSD Docket 04/09/2021 Page 9 of 11




        56.   At all times material hereto, Defendant failed to comply with Title

  29 and United States Department of Labor Regulations, 29 C.F.R. §§516.2 and

  516.4, with respect to the Plaintiff and those similarly situated by virtue of the

  management policy, plan, or decision that intentionally provided for the

  compensation of less than time-and-one-half for overtime hours worked.

        57.   Based upon information and belief, Plaintiff and those similarly

  situated were not paid proper overtime for hours worked in excess of forty (40)

  in one or more workweeks, because Defendant failed to properly pay proper

  overtime wages.

        58.   Plaintiff and those similarly situated demand a trial by jury.

        59.   Defendant violated Title 29 U.S.C. §207 for the relevant period of

  time in that:

              a.    Plaintiff and those similarly situated worked in excess of forty

        (40) hours per week for the period of employment with Defendant;

              b.    No payments, and provisions for payment, have been made by

        Defendant to properly compensate Plaintiff and those similarly situated at

        the statutory rate of one and one-half times their regular rate for those

        hours worked in excess of forty (40) hours per work week as provided by

        the FLSA; and

              c.    Defendant failed to maintain proper time records as

        mandated by the FLSA.


                                          9
Case 0:21-cv-60775-WPD Document 1 Entered on FLSD Docket 04/09/2021 Page 10 of 11




         WHEREFORE, Plaintiff, on behalf of herself and those similarly situated,

   respectfully prays for the following relief:

               a.     Plaintiff be allowed to give notice of this collective action, or
         that the Court issue such notice, to all Security Officers who work or have
         worked for Defendant during the Collective Period. Such notice shall
         inform them that this civil action has been filed, of the nature of the action,
         and of their right to join this lawsuit if they believe they were denied
         proper wages;
               b.     payment to her and all class members of overtime wages for
         all hours worked in excess of forty (40) hours per work week at the correct
         rate pursuant to the FLSA;
               c.     an equal amount of liquidated damages pursuant to the
         FLSA, or in the alternative pre-judgment and post-judgment interest at
         the highest rate allowed by law;
               d.     reasonable attorneys’ fees and costs for all time worked by the
         attorneys for Plaintiffs in prosecuting this case pursuant to the FLSA;
               e.     conditional certification of this case as a class action under the
         provisions of 29 U.S.C. §216(b);
               f.     a reasonable service award for the named Plaintiff to
         compensate her for the time she spent attempting to recover wages for
         FLSA Collective Members and for the risks she took in doing so; and
               g.     any other relief that Plaintiff and the class members may be
         due or entitled.
               h.     Any other further relief the Court deems just and proper.


                            DEMAND FOR JURY TRIAL

         Plaintiff demands a jury trial on all issues so triable against Defendant.



         DATED: April 9, 2021                     Respectfully submitted,

                                                  /s/ Carlos V. Leach
                                                  Carlos V. Leach, Esq.
                                                  FL Bar No.: 540021
                                                  The Leach Firm, P.A.
                                                  631 S. Orlando Ave., Suite 300


                                            10
Case 0:21-cv-60775-WPD Document 1 Entered on FLSD Docket 04/09/2021 Page 11 of 11




                                            Winter Park, Florida 32789
                                            Telephone: (407) 574-4999
                                            Facsimile: (833) 423-5864
                                            E-mail: cleach@theleachfirm.com
                                            E-mail: npacheco@theleachfirm.com
                                            Attorneys for Plaintiff




                                       11
